Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 32




                         UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF FLORIDA

 THE SLIDING DOOR COMPANY
 a California corporation                                       CASE NO. _____________

        Plaintiff,

 vs.

 LEON BELL, individually and
 THE GLASS DOOR COMPANY, INC
 d/b/a DOORS22 a Florida Corporation
 and DAVID LUSTIG

       Defendants.
 ________________________________________/


                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

        Plaintiff THE SLIDING DOOR COMPANY (“Plaintiff” or “SLIDING DOOR”)

 hereby complains of LEON BELL (“BELL,”) THE GLASS DOOR COMPANY, INC. d/b/a

 DOORS22 (“DOORS22”) and DAVID LUSTIG (“LUSTIG”) (collectively “Defendants”) and

 allege as follows:


 I.     THE NATURE OF THE ACTION

        This is an action for unfair competition, deceptive and unfair trade practices and common

 law infringement so outrageous and obvious that only one of many actions herein includes

 Defendants’ theft and fraudulent use of Plaintiff’s photographs of Plaintiff’s products and

 installations, as well as an images from inside Plaintiff’s corporate office and placing them on

 Defendants’ website marked with the false designation “DOORS22.” One example follows:




       BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  1
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 32




 See also: Exhibit 1, attached showing fifteen (15) images of the copied by Defendants from

 Plaintiff’s website and catalogs including the above image.

        The foregoing is one stark example of Defendants’ actions set forth in detail herein for

 which Defendants have failed to cease and desist despite written demand to do so. By this

 litigation, SLIDING DOOR seeks to enjoin Defendants from any further unauthorized use of

 SLIDING DOOR’s images, trademarks, products and designs and to temporarily, preliminary

 and permanently enjoin Defendants’ unfair competition and unfair business practices. Plaintiff

 also seeks to recover damages, including Defendants’ profits, treble damages, reasonable

 attorneys’ fees, costs and such other and further relief as the Court deems just and proper against

 Defendants’ willful violation of federal and Florida law.




      BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160           Web: www.bradlegal.com
                                                  2
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 32




 II.    JURISDICTION

        1.      This is an action for unfair competition and false designation of origin arising

 under the Lanham Act 15 U.S.C. § 1051 et seq. and Florida common law, trademark

 infringement under Florida common law and violations of Florida’s Deceptive and Unfair Trade

 Practices Statute.

        2.      This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

 1121 (action arising under the Lanham Act); 28 U.S.C. § 1331 (federal question); 28 U.S.C. §

 1338(a) (action asserting claim of unfair competition joined with a substantial and related claim

 under the trademark laws). The Court has supplemental jurisdiction over the claims in the

 Complaint which arise under state common law pursuant to 28 U.S.C. §1338(b) and 1367(a),

 because the state law claims are so related to the federal claims that they form part of the same

 case or controversy and derive them from a common nucleus of operative facts.

        3.      This Court has personal jurisdiction over Defendants because each Defendant has

 committed and continues to commit the wrongful acts complained of herein, including, without

 limitation, acts of infringement in violation of 35 U.S.C. § 271 and 15 U.S.C. §1125 and

 transacts business in the State of Florida and in this District. Upon information and belief,

 Defendants derive revenue from interstate and international commerce, unfairly compete with

 SLIDING DOOR within this District and elsewhere and offer for sale products within this

 District and/or derive revenue from the sale of products using images of SLIDING DOOR’s

 product falsely designated as products of Defendants within this District. Alternatively, this

 Court has personal jurisdiction pursuant to Fed. R. Civ. P. 4(k)(2).

        4.      The Court has personal jurisdiction over BELL because, upon information and

 believe, he lives in the Judicial District and has a continuous, systematic and substantial presence

       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                   3
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 32




 within this Judicial District and within Florida. Upon information and belief, BELL operates and

 directs and controls the wrongful actions of DOORS22, a fictitious name of THE GLASS DOOR

 COMPANY, and its corporate and business operations and website in the Judicial District. Based

 on the foregoing, venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and (c)

 and the substantial portion of the events complained of herein took place in this Judicial District

 as well.

        5.      The Court has personal jurisdiction over LUSTIG because, upon information and

 believe, he lives in the Judicial District and has a continuous, systematic and substantial presence

 within this Judicial District and within Florida. Upon information and belief, LUSTIG operates

 or assists in the operation or creation of DOORS22’s website and business operation in the

 Judicial District and also directs and controls or performed at least some of the wrongful actions

 of DOORS 22 complained of herein. Based on the foregoing, venue is proper in this Judicial

 District pursuant to 28 U.S.C. § 1391(b) and (c) and the substantial portion of the events

 complained of herein took place in this Judicial District as well.

        6.      In addition, by committing acts of unfair competition, false advertising, deceptive

 and unfair trade practices, in this Judicial District, Defendants’ acts form a substantial part of the

 events or omissions giving rise to SLIDING DOOR’s claims.

        7.      The Court has personal jurisdiction over DOORS22 because it has a continuous,

 systematic and substantial presence within this Judicial District and within Florida. DOORS22

 operates a website and business operation in the Judicial District. One of DOORS22’s social

 media pages, Facebook, is located at https://www.facebook.com/DOORS22-107406980794232/

 and advertises the location of its showroom located at 6851 SW 21 Court, Suite 11, Fort

 Lauderdale, Florida 33317.


      BRADLEY LEGAL GROUP, P.A.                Phone: (954) 523-6160           Web: www.bradlegal.com
                                                    4
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 32




 III.    VENUE

         8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

 BELL and LUSTIG reside in the District, Defendants’ principal place of business is in the

 District, Defendants’ transact business within this District and a substantial part of the events

 giving rise to this action occurred in this District.



 IV.     THE PARTIES

         9.      SLIDING DOOR is a corporation organized and existing under the laws of the

  State of California and began operations in 2005. SLIDING DOOR’s corporate headquarters are

  located in Chatsworth, California.

        10.      Defendant, THE GLASS DOOR COMPANY, INC. is a corporation organized

 during the summer of 2019 under the laws of the State of Florida, having a principal place of

 business at 6851 SW 21st Court, Suite 11, Suite 11, Fort Lauderdale, FL 33317.

        11.      THE GLASS DOOR COMPANY has registered and used the Fictitious name

 “DOORS22.”

        12.      Upon information and belief, BELL owns, operates and directs and controls the

 actions of DOORS22 and DOORS22’s decision making including, but not limited to, the

 infringing activities described in this Complaint, from its offices in this Judicial District.

        13.      Upon information and belief, LUSTIG also operates and/or participates in the

 operation and control of DOORS22 and DOORS22’s decision making together with BELL

 including, but not limited to, the infringing activities described in this Complaint, from its offices

 in this Judicial District.




        BRADLEY LEGAL GROUP, P.A.               Phone: (954) 523-6160           Web: www.bradlegal.com
                                                     5
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 32




       14.      Upon information and belief, within just the past year Defendants have become

 engaged in the business of distributing, marketing and selling interior doors and related products

 in competition with SLIDING DOOR.



 V.     COMMON ALLEGATIONS FOR ALL CLAIMS OF RELIEF

               A.       SLIDING DOOR’s Business

        15.     SLIDING DOOR is a national and international leader in the business of

 developing, manufacturing, selling, installing and distributing various residential and commercial

 interior glass door solutions products, including, without limitation, doors, barn doors, glass

 closet doors, suspended doors, swing doors, glass doors, bi-fold doors, room dividers, privacy

 walls, space partitions, office partitions, pass through windows, glass walls, and glass room

 dividers (“SLIDING DOOR PRODUCTS”).

        16.     SLIDING DOOR currently operates more than 20 showrooms throughout North

 America, including a showroom in Fort Lauderdale, Florida.

        17.     In connection with its products, SLIDING DOOR has also created novel

 innovations, including a patented wheel-to-track locking mechanism which insures the panel will

 not leave the associated track and top rollers that provide a nearly silent glide.

        18.     SLIDING DOOR sells its products in several different frame designs and finishes.

 Other options SLIDING DOOR offers to its customers include glass types, track systems and

 handles and locks for the products.

        19.     SLIDING DOOR has achieved extensive exposure and widespread recognition of

 its SLIDING DOOR PRODUCTS and brand in the U.S. and abroad through its efforts over a

 fifteen-year period resulting in being featured on HGTV, in unsolicited articles including the San


      BRADLEY LEGAL GROUP, P.A.                Phone: (954) 523-6160           Web: www.bradlegal.com
                                                    6
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 32




 Fernando Valley Business Journal and being recognized by famous architects including Donna

 Leventhal.

           20.   SLIDING DOOR is considered an industry trendsetter in fabricating beautiful

 glass-based products in their own factory where safety and quality are built into every single

 door panel, including the above-mentioned SLIDING DOOR PRODUCTS.

           21.   Since 2005, SLIDING DOOR has consistently and continuously marketed,

 advertised, displayed, and sold its SLIDING DOOR PRODUCTS and provides its product

 fabrication and installation services throughout the United States and North America.

           22.   SLIDING DOOR has conducted substantial and continuous marketing and

 promotion since its inception. Since 2005, SLIDING DOOR has spent over $4.5M dollars in

 advertising, promotion and marketing lighting products including products and services in the

 U.S. and abroad. Examples of U.S. marketing and promotional efforts include, without

 limitation, the following: a webpage at www.slidingdoorco.com; Facebook page at

 https://www.facebook.com/TheSlidingDoorCo as well as Twitter at

 https://twitter.com/slidingdoorco, Instagram at https://www.instagram.com/slidingdoorco/,

 Pinterest at https://www.pinterest.com/slidingdoorco/ and Youtube at

 https://www.youtube.com/channel/UCSqvaMb1jLQ_QZIuGt1z_jA

           23.   In addition, SLIDING DOOR has promoted and advertised its interior door

 solutions incorporating the its goods and services at numerous U.S. trade shows and industry

 events.

           24.   To SLIDING DOOR’s knowledge, no other interior door manufacturer in the

 world, including the U.S., lawfully markets or sells the same specifically designed SLIDING

 DOOR PRODUCTS that SLIDING DOOR has sold, fabricated and installed over the years,


      BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  7
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 32




 which includes SLIDING DOOR PRODUCTS shown in SLIDING DOOR’s images wrongfully

 copied by Defendants and wrongfully displayed on Defendants’ Doors22 website as products

 sold and installed by Defendants. The SLIDING DOOR PRODUCT are state-of-the art- interior

 doors and dividers that are both functional and specifically customized to meet client’s specific

 project requirements, ADA compliance, contribute to LEED points, etc. The SLIDING DOOR

 PRODUCTS are specifically built and fabricated to the customer’s specific project requirements

 and are not “off the shelf” door items one would find at a Home Depot or Lowe’s home

 improvement store.

        25.     SLIDING DOOR has and continues to widely market and promote its SLIDING

 DOOR PRODUCTS by displaying the such products in the US as follows: over 20 showrooms

 around the globe, trade shows, press releases, installations at architectural firms as displays, and

 through Continuing Education Units, AIA credit and Interior Designer credit online provided

 year-round, with current unit through BNP Media/Architectural Record.

        26.     As a result of SLIDING DOOR’s substantial use, quality and promotion of its

 goods and services, its brands and reputation have acquired great value and goodwill, and its

 brands serve as specific source identifiers for the SLIDING DOOR PRODUCTS and related

 services and serve to identify and distinguish the SLIDING DOOR PRODUCTS and services

 from those of others. Based on its many years of nationwide use and reputation, customers in this

 Judicial District and elsewhere readily recognize the SLIDING DOOR brands and are aware of

 the high reputation and quality of the SLIDING DOOR PRODUCTS and their design,

 fabrication and installation services and other services related to and involved with the SLIDING

 DOOR PRODUCTS. SLIDING DOOR’s reputation and goodwill is an extremely important




      BRADLEY LEGAL GROUP, P.A.               Phone: (954) 523-6160           Web: www.bradlegal.com
                                                   8
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 32




 asset of SLIDING DOOR and having enormous value as a symbol of SLIDING DOOR’s

 quality products and services.

        27.     As a significant means for promoting the SLIDING DOOR PRODUCTS to

 existing and potential new customers, SLIDING DOOR operates its company website at the

 domain name www.slidingdoorco.com and www.spaceplus.com. A visitor to SLIDING DOOR’s

 websites will be presented with many images of past projects performed by SLIDING DOOR for

 customers throughout the United States with the images highlighting the specifically built and

 installed SLIDING DOOR PRODUCTS designed and fabricated for the specific customer’s

 project requirements.



                B.       The Market for Glass Door Products

        28.     SLIDING DOOR has made significant investments in research, development,

 design, branding, and marketing of the SLIDING DOOR PRODUCTS.

        29.     SLIDING DOOR has marketed and sold its glass door and other products in the

 U.S. since 2005. In that time, SLIDING DOOR has provided glass door solutions to more than

 20,000 customers, some with repeat projects, throughout the U.S. and elsewhere. Genuine

 SLIDING DOOR PRODUCTS are sold and installed by SLIDING DOOR throughout the United

 States, including Florida, as well as Canada, and Philippines. In the United States and

 worldwide, SLIDING DOOR maintains quality control standards for all SLIDING DOOR

 PRODUCTS.

        30.     In addition to its above-mentioned website, SLIDING DOOR and its products and

 services are further promoted at SLIDING DOOR’s over 20 showrooms throughout the North

 America, including a showroom in Fort Lauderdale, Florida.


      BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160         Web: www.bradlegal.com
                                                  9
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 10 of 32




         31.     SLIDING DOOR’s investments in advertising and promoting the SLIDING

  DOOR brand and SLIDING DOOR PRODUCTS and related services have been significant. At

  the end of SLIDING DOOR’s last fiscal year, it spent approximately $4.5 million in marketing

  and advertising expenses, for marketing, advertising and promotions in the U.S. Prior to the

  Corona Virus, SLIDING DOOR had budgeted even more money for marketing in the current

  fiscal year. SLIDING DOOR’s products and services are advertised in the U.S. at trade shows,

  through email contact, online on SLIDING DOOR’s website (www.slidingdoorco.com) and

  social media pages, in podcasts and through other marketing and advertising ventures.

         32.     SLIDING DOOR’s high-quality and innovative products have attracted both

  accolades and media attention as well.

         33.     SLIDING DOOR’s efforts in creating and promoting its brand and its high

  quality, distinctively designed products have been well worth the effort. Since its founding in

  2005, its business has consistently grown each year, and SLIDING DOOR expects to continue to

  grow in the future, with the hopeful decline of the Corona Virus, through more widespread sales

  and installation of the SLIDING DOOR PRODUCTS. With these plans on the horizon,

  maintaining a positive and consistent brand image and reputation is extremely critical for

  SLIDING DOOR at this time and in the future.

         34.     As a result of these promotional efforts, widespread press, and sales and

  installation of the SLIDING DOOR PRODUCTS, SLIDING DOOR has maintained a well-

  respected reputation and goodwill within the industry as a maker and installer of high-quality

  interior glass door and room divider solutions. The superior quality of products that SLIDING

  DOOR designs, fabricates and installs, have come to symbolize the goodwill of the SLIDING

  DOOR PRODUCTS throughout the U.S. and elsewhere.


       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  10
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 11 of 32




         35.     In the year 2005, long before Defendants’ acts described herein, SLIDING DOOR

  coined and adopted the trademark “WENGE” as a source identifier for a unique frame finish

  created using rice paper with a wood grain image on it, applying it to anodized aluminum over

  time and using heat. SLIDING DOOR has continuously used the coined term “WENGE” for a

  particular frame finish since its adoption throughout the United States, including in the State of

  Florida and Broward Country, Florida.

         36.     The coined term “WENGE” is inherently distinctive for SLIDING DOOR’s

  frame finish. However, in the event such term is considered descriptive or misdescriptive, in

  view of SLIDING DOOR’s long and continuous use of the such term, the term “WENGE” has

  become distinctive and acquired a secondary mearing as a trademark for SLIDING DOOR long

  before Defendants began their Doors 22 business.



                 C.       Defendant’s Infringing Activities

         37.     In approximately December 2019 SLIDING DOOR was working with a website

  SEO company performing analytics on their website. The SEO company identified unusual

  activity on their website whereby Defendant LUSTIG had been significantly accessing at least

  one of SLIDING DOOR’s website, staying on the site viewing various pages in the gallery,

  features section, blog section and other website pages.

         38.     LUSTIG was known to the principals of SLIDING DOOR and had been an

  employee or partner of an entity called “” purchased by SLIDING DOOR prior to December

  2019. LUSTIG had prior knowledge of SLIDING DOOR’s business, business practices,

  products and website.




       BRADLEY LEGAL GROUP, P.A.               Phone: (954) 523-6160          Web: www.bradlegal.com
                                                   11
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 12 of 32




         39.     After receipt of that information SLIDING DOOR’s CEO contacted LUSTIG to

  inquire about his access of the SLIDING DOOR website. At that time LUSTIG denied both

  accessing the website and that he continued to work in the glass door industry.

         40.     On or about May 22, 2020 management for SLIDING DOOR was advised by an

  Atlanta salesperson that she had lost a project to a company named “DOORS22.” The customer

  who purchased from DOORS22 stated “I get the exact same product but cheaper.” Despite the

  customer’s beliefs, they will not receive SLIDING DOOR products wrongfully displayed by

  Defendants on the DOORS22 website through the wrongful copying of and use of SLIDING

  DOOR’s images of SLIDING DOOR products and installations.

         41.     An initial review of the DOORS22 website (www.doors22.com) by that

  salesperson indicated that although she had never heard of them, their website pictures look

  exactly like SLIDING DOOR’s pictures.

         42.     SLIDING DOOR began investigating DOORS22 and their website and

  determined that many of the images on the DOORS22 website were merely images copied or

  otherwise taken from the SLIDING DOOR website and catalogs. A more in-depth analysis

  revealed the following actions of copying and apparent fraud, unfair competition and false

  advertising on the DOORS22 website:

                 a.     The DOORS22 website contained at least fifteen (15) images wrongfully

  stolen from SLIDING DOOR’s website and catalogs; See Exhibit A.

                 b.     The photos stolen from SLIDING DOOR had been manipulated in an

  attempt to disguise the theft, where some images were cropped and/or some images were

  reversed in appearance;




       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160         Web: www.bradlegal.com
                                                  12
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 13 of 32




                c.      Defendant fraudulently included a “DOORS22” watermark over the

  images falsely suggesting that the images originated from DOORS22, and that the products or

  installations seen in the images were sold and installed by DOORS22.

                d.      Defendants fraudulently removed the photographer’s attribution on a

  number of the SLIDING DOOR photographs;

                e.      Defendants copied the topics and titles of SLIDING GLASS’s website

  hosted blog; and

                f.      Defendants began using SLIDING DOOR’s WENGE trademark as the

  name of a frame option for DOORS22’s products

         43.    After investigating the fraudulent DOORS22 website SLIDING GLASS

  investigated the background and ownership of DOORS22. SLIDING DOOR determined that

  DOORS22 was the fictitious name of a company set up by Defendant BELL only months earlier.

  BELL chose the name “THE GLASS DOOR COMPANY” for his new entity, one generic word

  different from SLIDING DOOR’s “THE SLIDING DOOR COMPANY” name. Upon

  information and belief, BELL chose a corporate name highly similar to Plaintiff’s corporation

  name, coupled with their other actions complained of herein, with the intent to cause consumer

  confusion and wrongfully deprived Plaintiff of business and customers.



                D.      Defendants’ Action Is Intentional

         44.    None of the Defendants are authorized manufacturers, distributors, or sellers of

  the SLIDING DOOR PRODUCTS.

         45.    DOORS22, BELL and LUSTIG were aware of SLIDING DOOR’s products,

  intellectual property rights and marketing, based on the prior working relationship between


       BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160          Web: www.bradlegal.com
                                                 13
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 14 of 32




  SLIDING DOOR and LUSTIG. Bell, alone and/or together with LUSTIG, owns, operates,

  directs and is the controlling force behind DOORS22 business decisions including the wrongful

  conduct and actions which is the subject of this action.

         46.     On information and belief, Defendants, like DOORS22, had a nearly endless

  variety of options to choose from for their website to promote products that they offer and

  highlight products and installations they have actually performed. Defendants could have easily

  designed a competing website showing image of their actual products and installations, without

  infringing or violating SLIDING DOOR’s intellectual property rights and other rights and

  without wrongfully using SLIDING DOOR’s images promoting SLIDING DOOR PRODUCTS

  and the product installations performed by SLIDING DOOR, just as other legitimate competitors

  have done.

         47.     On information and belief, the only possible explanation for the foregoing is that

  the Defendants are attempting to unlawfully profit from SLIDING DOOR’s hard-earned

  goodwill and positive reputation, and to wrongfully deceive potential customers to the

  DOORS22 website to believe that products and installations seen in the images wrongfully

  displayed on the DOORS22 website, including, without limitation, SLIDING DOOR’s images

  copied by Doors 22, show products actually sold and installed by DOORS22, when they do not.

  The Defendants’ copying of so many images and parts of the SLIDING DOOR website and

  catalogs could only indicate their intent to infringe and wrongfully benefit from SLIDING

  DOOR’s reputation and confuse consumers into purchasing DOORS22 products believing they

  were receiving SLIDING DOOR’s products, as the DOORS22 website falsely deceives and

  misrepresents to a consumer the number of sales and installations that DOORS22 actually has

  made and performed.


       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  14
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 15 of 32




         48.    With the number of SLIDING DOOR product images, as well as other third party

  competitor images, appearing on the DOORS22 website, a consumer to the DOORS22 website

  will be deceived by DOORS22 to believe that DOORS22 is a well-established company in the

  industry and that DOORS22 has sold and installed many various types of interior door/divider

  products for what would have had to be for years.

         49.    Without permission or consent from SLIDING DOOR, Defendants have sold or

  are offering for sale or promoting the same types of products sold and installed by SLIDING

  DOORS using images of SLIDING DOOR’s products and installations. As SLIDING DOOR

  PRODUCTS and installations, and SLIDING DOOR images, appear on the DOORS22 website,

  a likelihood of consumer confusion or mistake by potential customers between SLIDING DOOR

  and Defendants is being created and caused by Defendants’ wrongful actions.

         50.     To further create consumer confusion, after wrongfully copying and using the

  SLIDING DOOR images on the DOORS22 website, Defendants wrongfully installed a

  DOORS22 watermark on each of the SLIDING DOOR images, to further wrongfully mislead,

  deceive and falsely advertise to a consumer to the DOORS22 website, that the SLIDING DOOR

  images actually originated or were created by Defendants and that the products displayed in the

  images were sold and installed by DOORS22.

         51.    In addition, Defendants actively and intentionally cropped out the photographer’s

  name and signatures from a number of the SLIDING DOOR photos. See one example:




       BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160         Web: www.bradlegal.com
                                                 15
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 16 of 32




  Evgeny Leznik, signature -photographer for SLIDING DOOR on their site



  Compare : Photo from Defendants’ Doors22 web site.




         52.    Upon information and belief, Defendants’ actions alleged herein are intended to

  cause confusion, mistake or deception as to the source of Defendants’ products and are intended

  to cause customers and potential customers to believe that Defendants’ business and the goods

  that it offers are associated with SLIDING DOOR and its products or the same products sold by

  SLIDING DOOR when they are not.

       BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160         Web: www.bradlegal.com
                                                 16
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 17 of 32




         53.     Upon information and belief, Defendant’s actions alleged herein constitute a false

  designation of origin, false or misleading descriptions of fact and/or false or misleading

  representations of fact and are likely to cause consumer mistake or cause consumers to be

  deceive as to the affiliation, connection, or association of Defendants with SLIDING DOOR or

  to the origin, sponsorship or approval of Defendants’ goods and services or commercial activities

  by SLIDING DOOR.

         54.     Defendants’ actions alleged herein involve commercial advertising or promotion

  for the DOORS22 business.

         55.     Upon information and belief, Defendants’ actions alleged herein misrepresent the

  nature, characteristic, qualities, or geographic origin of DOORS22’s goods, services and/or

  commercial activities. Additionally, Defendants improperly refer to the glass types as “milky”

  and “frosted glass,” terms long used by SLIDING DOOR, to improperly cause customer

  confusion and damaging the reputation of the SLIDING DOOR products featured in the

  photographs.

         56.     Upon information and belief, Defendants’ actions alleged herein misrepresent the

  nature, characteristic, qualities, or geographic origin of SLIDING DOOR’s goods, services

  and/or commercial activities.

         57.     Indeed, Defendants had a duty to avoid confusion with SLIDING DOOR and to

  avoid misrepresenting SLIDING DOOR’s products and Defendant’s own products. This

  obligation to avoid confusion, deception and misrepresenting is further enhanced in view of

  Defendants entering the market long after SLIDING DOOR, as well as the fact of LUSTIG’s

  prior business relationship with SLIDING DOOR. Nevertheless, Defendants have purposely

  sold, promoted, marketed, and/or misdescribed its products in a manner that causes a likelihood


       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160           Web: www.bradlegal.com
                                                  17
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 18 of 32




  of confusion with SLIDING DOOR or mistake or deception by consumers, as well as

  constituting false advertising and unfair competition.

          58.     More so, when asked by SLIDING DOOR if he visited the SLIDING DOOR

  website LUSTIG denied the same. He also denied currently working in the glass door industry.

  Despite these denials, over the recent July 4th weekend LUSTIG was observed working at the

  DOORS22 showroom in Fort Lauderdale Florida where he introduced himself as the manager.

  Obviously, his intent has been to misrepresent his true actions and intentions and hide the fraud

  and other wrongful conduct engaged by and between himself and the other Defendants.

          59.     By virtue of the acts complained of Defendants have created and caused a

  likelihood of injury to SLIDING DOOR’s business reputation and goodwill, caused a likelihood

  of customer confusion, mistake and deception as to the source of origin or relationship of

  SLIDING DOOR’s Products and DOORS22’s products and to the specific products themselves,

  and have otherwise competed unfairly with SLIDING DOOR by unlawfully trading on and using

  the SLIDING DOOR’s images, installation history and reputation without SLIDING DOOR’s

  consent and to give the false appearance and impression to potential consumers that DOORS22

  has much more sales and installations and experience in the industry than they actually have.

          60.     Thereafter SLIDING DOOR engaged counsel and served DOORS22 and Bell

  with a demand to cease and desist their illegal actions. See Exhibit 2 attached.

          61.     DOORS22 and BELL received the cease and desist demand but failed and refused

  to cease their illegal actions.

          62.     As a result of the foregoing, Defendants’ acts complained of herein are willful and

  deliberate.




        BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  18
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 19 of 32




                 e.        SLIDING DOOR Has Suffered Substantial Damages and Irreparable
                           Harm as a Result of Defendants’ unlawful conduct

          62.    Defendants’ advertising, marketing, sale and/or offer for sale of its alleged

  products using images of SLIDING DOOR’s products and installations is likely to cause and has

  caused confusion, mistake, and deception by and among consumers and is incredibly damaging

  to SLIDING DOOR’s finances, its brand, reputation and goodwill, and it rightful market share.

  Without the relief requested in this action, Defendants’ illegal activities will continue unabated

  and SLIDING DOOR will continue to suffer harm.

         63.     Defendants’ advertising, marketing, sale and/or offer for sale of its alleged

  products using images of SLIDING DOOR’s products and installations in Defendants’

  commercial advertising and promotion, misrepresents the nature, characteristic, qualities, and/or

  geographic origin of both Defendants’ goods and services, as well as to SLIDING DOOR’s

  products and services.

         64.     Furthermore, by adding a DOORS22 watermark to the images copied from

  SLIDING DOOR, which actually illustrate SLIDING DOOR PRODUCTS and installations,

  Defendants have furthered misrepresented the nature, characteristic, qualities and/or geographic

  origin of both Defendants’ goods and services, as well as to SLIDING DOOR’s products and

  services, in DOORS22’s commercial advertising and promotion.

         65.     Additionally, Defendants have taken product names from the SLIDING DOOR

  website and placing them on the DOORS22 website in describing different SLIDING DOOR

  Products. The foregoing causes customer confusion and degrades the reputation and branding of

  SLIDING DOOR’s Products. An example is the following where Defendant describes the

  featured product as “quattro, a SLIDING DOOR Product name. Additionally, Defendants’




       BRADLEY LEGAL GROUP, P.A.               Phone: (954) 523-6160          Web: www.bradlegal.com
                                                   19
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 20 of 32




  description is inaccurate as the SLIDING FOOR Product featured in the below image is actually

  SLIDING DOOR’s “Pentagon’ design with 5 glass sections.




         65.     On information and belief, because the market for the glass door products is

  finite, every sale of the products made by Defendants results in a direct loss to SLIDING DOOR,

  especially where Defendants prominently use images of SLIDING DOOR’s products and

  installations to sell Defendant’s products. As Defendants’ online market for selling the products

  increases, SLIDING DOOR’s shrinks.

         66.     Plaintiffs have been and continue to be irreparably harmed by Defendants’

  wrongful activities and many violations of SLIDING DOOR’s rights. In particular, Defendants’

  conduct has irreparably harmed and will continue to irreparably harm SLIDING DOOR because

  Defendants’ actions have caused and will continue to cause Plaintiffs to suffer loss of market

  share and access to customers, strained business relationships with third parties, price erosion

  and loss of goodwill and reputation. SLIDING DOOR lacks an adequate remedy at law to




       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160           Web: www.bradlegal.com
                                                  20
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 21 of 32




  compensate for the harm that it has suffered, and, absent the requested preliminary relief,

  Plaintiffs will continue to be harmed by Defendants’ illegal activities.

         67.        On information and belief, Defendants’ infringing acts severely undermine

  SLIDING DOOR’s significant investment in its products, services and reputation, to SLIDING

  DOOR’s detriment.

         68.        SLIDING DOOR brings this action seeking damages and injunctive relief to

  remedy the harm it has suffered and continues to suffer as a result of Defendants’ wrongful acts

  and violations.

  VI.    FIRST CLAIM FOR RELIEF – UNFAIR COMPETITION, FALSE
         ADVERTISING AND FALSE DESCRIPTON OF FACT - 15 U.S.C. § 1125(a)

         69.        SLIDING DOOR hereby repeats, realleges an incorporates by reference

  paragraphs 1 - 68 of this Complaint as though fully set forth herein.

         70.        This is an action for unfair competition, false advertising and false description of

  fact under 15 U.S.C §1125(a).

         71.        As described in detail above, Defendants have wrongfully copied and published

  on their commercial website false and materially misleading descriptions of fact and false claims

  regarding products they have previously sold and installed.

         72.        Such false and misleading publications include SLIDING DOOR images copied

  by Defendants which illustrate products and installations sold and actually performed by

  SLIDING DOOR not Defendants.

         73.        In addition, to wrongfully using the copied SLIDING DOOR images in a false

  and misleading manner, Defendants additionally add a DOORS22 watermark to the copied

  images to further mislead consumers as to the origin of the images and the products and

  installations shown in the images.

        BRADLEY LEGAL GROUP, P.A.                Phone: (954) 523-6160           Web: www.bradlegal.com
                                                     21
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 22 of 32




         74.     Furthermore, in many of the SLIDING DOOR images copied by Defendants that

  appear on the DOORS22 website, the product description is inaccurate and does not describe the

  Sliding Door product actually seen in the copied image.

         75.     The above described actions of the corporate Defendant were spearheaded,

  participated in, directed and controlled by Defendant Bell and/or Defendant Lusting. Such

  actions of all defendants have been deliberate with full knowledge that many of the images

  appearing on the DOORS22 website purporting to be products sold and installed by Defendants

  were images copied from SLIDING DOOR and showing products actually sold and installed by

  SLIDING DOOR.

         76.     The Defendants knowingly and deliberately disseminated false, misleading and/or

  disparaging advertising.

         77.     These false, misleading and disparaging representations were and are intended to

  harm SLIDING DOOR by seeking to persuade, deceive or mislead, potential customers as the

  extent and experience level of DOORS22 in the interior door industry. These wrongful

  representations by Defendants will cause potential customers to hire Defendants instead of

  SLIDING DOOR by misleading customers to believe that Doors has previously sold and

  installed the products shown in images copied by Defendants, when in fact the products in the

  images were sold and installed by SLIDING DOOR.

         78.     Defendants’ false and materially misleading descriptions of fact and false claims

  are targeted and intended to deceive the consuming public, including, without limitation,

  potential customers who would have purchased the products from SLIDING DOOR but for

  Defendants’ wrongful actions.




       BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160          Web: www.bradlegal.com
                                                 22
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 23 of 32




          79.    Defendants’ false and materially misleading descriptions of fact and false claims

  in commercial advertising and promotion violated Section 43(a) of the Lanham Act, 15 U.S.C. §

  1125(a).

          80.    SLIDING DOOR is entitled to have Defendants’ temporarily, preliminarily and

  permanently enjoined from continuing their above-complained wrongful actions, including,

  without limitation, the continued use, display and publishing of the images appearing on the

  DOORS22 website that were copied from SLIDING DOOR and show products sold and

  installed by SLIDING DOOR.

          81.    If Defendants are not enjoined, SLIDING DOOR will continue its wrongful

  actions in an effort to further deceive and mislead consumers about the DOORS22 products and

  SLIDING DOOR PRODUCTS, which will cause SLIDING DOOR to continue to suffer

  immediate, continuing and irreparable harm to its goodwill, reputation and products.

          82.    SLIDING DOOR is without an adequate remedy at law to prevent Defendants’

  wrongful acts and the likely harm that SLIDING DOOR may suffer, if Defendants’ acts are not

  enjoined.

          83.    This court should temporarily, preliminarily and permanently enjoin Defendants’

  false, misleading, and disparaging advertising, under Section 34 of the Lanham Act, 15 U.S.C. §

  1116.

          84.    In addition, SLIDING DOOR is entitled to disgorgement of Defendants’ profits,

  and its actual damages, trebled in accordance with the Lanham Act.

  VII.    SECOND CLAIM FOR RELIEF – UNFAIR COMPETITION and FALSE
          DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(a)

          85.    SLIDING DOOR hereby repeats, realleges an incorporates by reference

  paragraphs 1 - 68 of this Complaint as though fully set forth herein.

         BRADLEY LEGAL GROUP, P.A.            Phone: (954) 523-6160         Web: www.bradlegal.com
                                                  23
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 24 of 32




         86.     This is an action for unfair competition and false designation of origin under 15

  U.S.C §1125(a).

         87.     By using SLIDING DOOR installed product images copied from SLIDING

  DOOR on the DOORS22 website and adding a DOORS22 watermark to the images to deceive

  and mislead consumers to believe that the products shown in the images are products sold and

  installed by Defendants, Defendants created a false designation of origin as to products shown on

  Defendants’ website.

         88.     Defendants’ actions are likely to cause confusion and mistake, or to deceive as to

  the affiliation, connection, or association between SLIDING DOOR and Defendants, and/or as to

  the origin, sponsorship or approval of Defendants’ products or Defendants’ commercial activities

  in violation of 15 U.S. C. §1125(a).

         89.     Upon information and belief, Defendants did so with the intent to trade upon

  SLIDING DOOR’s reputation and goodwill and to mislead customers in believe that they had

  sold and installed more products than they actually have. These wrongful actions by Defendants

  are causing confusion and mistake among customers and the public and/or deceiving the public

  into believing that Defendants’ Products are associated with, sponsored by or approved by

  SLIDING DOOR, when they are not.

         90.     Defendants, by their actions, have irreparably harmed SLIDING DOOR. Such

  irreparable injury will continue unless Defendants are temporarily, preliminarily and

  permanently enjoined by the Court from further violation of SLIDING DOOR’s rights for which

  SLIDING DOOR has no adequate remedy at law.

         91.     Defendants’ actions constitute false designation of origin, and/or unfair

  competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).


       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  24
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 25 of 32




         92.     SLIDING DOOR has been and will continue to be irreparably harmed and

  damaged by Defendants’ conduct and wrongful activities, and SLIDING DOOR lacks an

  adequate remedy at law to compensate for this harm and damage. Accordingly, SLIDING

  DOOR is entitled to injunctive relief pursuant to 15 U.S.C. §1116.

         93.     On information and belief, Defendants have gained profits by virtue of their

  above-described wrongful actions.

         94.     SLIDING DOOR has sustained damages as a direct and proximate result of

  Defendants’ wrongful actions in an amount to be proven at trial.

         95.     Because Defendants’ actions have been willful, SLIDING DOOR is entitled to

  treble its actual damages or Defendants’ profits, whichever is greater, and to an award of costs,

  and, this being an exceptional case, reasonable attorneys’ fees pursuant to 15 U.S.C. §1117(a).

  VIII. THIRD CLAIM FOR RELIEF – FLORIDA DECEPTIVE AND UNFAIR TRADE
        PRACTICES ACT

         96.     SLIDING DOOR hereby repeats, realleges an incorporates by reference

  paragraphs 1 - 68 of this Complaint as though fully set forth herein.

         97.     Defendants’ wrongful actions alleged herein constitute deceptive and unfair trade

  practices in violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla.

  Stat. § 501.201 et seq.

         98.     Defendants have a business operation in Florida, do business in Florida and

  engage in trade or commerce under FDUTPA.

         99.     The Defendants above described actions are deceptive and misleading and such

  actions evidence deceptive and unfair trade practices by the Defendant under FDUTPA.

         100.    Defendants deceptive and misleading actions are causing harm to SLIDING

  DOOR.

       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  25
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 26 of 32




         101.    Defendants wrongful actions are likely to deceive consumers acting reasonably.

         102.    The public has an interest in not being misled and deceived by Defendants

  wrongful action.

         103.    Defendants wrongful use, copying and manipulation of the SLIDING DOOR

  images is clearly unfair and wrongfully deceives the public in thinking that Defendants have sold

  and installed many more products than they actually have.

         104.    Defendants have committed unfair methods of competition or unfair or deceptive

  acts or practices in violation of FDUTPA by engaging in the wrongful conduct described above.

         105.    SLIDING DOOR has suffered actual damages proximately caused by

  Defendants’ violation of FDUTPA.

         106.    Defendants’ aforementioned acts have damaged SLIDING DOOR in an amount

  to be determined at trial.

         107.    Defendants by their actions have irreparably injured SLIDING DOOR. Such

  irreparable injury will continue unless Defendants are temporarily preliminarily and permanently

  enjoined by the Court from further violation of SLIDING DOOR’s rights, for which SLIDING

  DOOR has no adequate remedy at law.

  IX.    FOURTH CLAIM FOR RELIEF – UNFAIR COMPETITION UNDER FLORIDA
         COMMON LAW

         108.    SLIDING DOOR hereby repeats, realleges an incorporates by reference

  paragraphs 1 - 68 of this Complaint as though fully set forth herein.

         109.    This is an action for unfair competition under the common law for the State of

  Florida.

         110.    By virtue of the acts complained of herein, Defendants’ wrongful actions

  constitute unfair competition by Defendants under the common law of the State of Florida.

        BRADLEY LEGAL GROUP, P.A.             Phone: (954) 523-6160         Web: www.bradlegal.com
                                                  26
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 27 of 32




         111.    Defendants’ acts complained of herein are unlawful and have injured and

  damaged SLIDING DOOR.

         112.    Defendants’ actions have been willful, deliberate and intended to benefit

  Defendants at SLIDING DOOR’s expense.

         113.    Defendants’ aforementioned acts have damaged SLIDING DOOR in an amount

  to be determined at trial.

         114.    Defendants by their actions have irreparably injured SLIDING DOOR. Such

  irreparable injury will continue unless Defendants are temporarily preliminarily and permanently

  enjoined by the Court from further violation of SLIDING DOOR’s rights, for which SLIDING

  DOOR has no adequate remedy at law.

         115.    Defendants’ willful acts constitute unfair competition under Florida common law

  and constitute fraud, oppression and malice. Plaintiff’ reserves the right to amend this Complaint

  to assert a claim of punitive damages for Defendants’ actions.

  X.     FIFTH CLAIM FOR RELIEF – TRADEMARK INFRINGEMENT UNDER
         FLORIDA COMMON LAW - WENGE

         116.    SLIDING DOOR hereby repeats, realleges an incorporates by reference

  paragraphs 1 - 68 of this Complaint as though fully set forth herein.

         117.    This is an action for trademark infringement under the common law for the State

  of Florida.

         118.    SLIDING DOOR’s WENGE trademark is inherently distinctive or has become

  distinctive and acquired secondary meaning long before Defendants began using WEGNE in

  connection with similar products to SLIDING DOOR.




       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160         Web: www.bradlegal.com
                                                  27
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 28 of 32




         119.    SLIDING DOOR is the prior and senior user of the WEGNE trademark which

  was in use by SLIDING DOOR in the U.S. and State of Florida long before Defendants’ began

  using WEGNE.

         120.    Since SLIDING DOOR introduced and began using its WEGNE trademark it has

  continuously used such trademark in in the U.S. and in the State of Florida.

         121.    Defendants’ use of WEGNE is confusingly similar to SLIDING DOOR’s

  WEGNE trademark and is used to identify a similar product in competition with SLIDING

  DOOR in the same area of SLIDING DOOR’s established trademark rights.

         122.    By virtue of the acts complained of herein, Defendants’ wrongful actions will

  likely cause consumer confusion as to the sponsorship or approval of Defendants’ products by

  SLIDING DOOR and such actions constitute trademark infringement by Defendants under the

  common law of the State of Florida.

         123.    Defendants acts complained of herein are unlawful and have injured and damaged

  SLIDING DOOR.

         124.    Defendants’ aforementioned acts have damaged SLIDING DOOR in an amount

  to be determined at trial.

         125.    Defendants by their actions have irreparably injured SLIDING DOOR. Such

  irreparable injury will continue unless Defendants are preliminarily and permanently enjoined by

  the Court from further violation of SLIDING DOOR’s rights, for which SLIDING DOOR has no

  adequate remedy at law.

         126.    Defendants’ willful acts constitute trademark infringement under Florida common

  law and constitute fraud, oppression and malice. Plaintiff’ reserves the right to amend this

  Complaint to assert a claim of punitive damages for Defendants’ actions.


       BRADLEY LEGAL GROUP, P.A.              Phone: (954) 523-6160          Web: www.bradlegal.com
                                                  28
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 29 of 32




         127.    Plaintiff’ reserves the right to amend this Complaint to assert a claim of punitive

  damages for Defendants’ actions.

  XII.    PRAYER FOR RELIEF

          WHEREFORE, SLIDING DOOR prays for judgment against Defendants as follows:

          1.     That the Court render a final judgment in favor of SLIDING DOOR and against

  Defendants on all claims of relief and causes of action alleged herein;

          2.     That the Court render a final judgment that Defendants have violated the

  provisions of 15 U.S.C. § 1125(a) by unfair competing with SLIDING DOOR through the

  wrongful copying, use and manipulation of SLIDING DOOR’s images by Defendants’ creating

  a false designation of origin, causing consumer mistake and deception, and causing a false

  description of fact and false advertising by Defendants’ through Defendants’ marketing, sale and

  promotion of Defendants’ products using the SLIDING DOOR images showing SLIDING

  DOOR installed products.

          3.     That the Court enter a final judgment declaring that Defendants’ actions and

  practices violate Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq;

          4.     That the Court enter a final judgment declaring that Defendants have violated

  Florida common law by committing trademark infringement and unfairly competing with

  SLIDING DOOR;

          5.     That Defendants, their agents, servants, employees, managers, directors, officers,

  attorneys, successors, and assigns and all other persons in active concert or participation with any

  of them who receive actual notice of the injunction by personal service or otherwise be forthwith

  temporarily, preliminarily and permanently enjoined from:




         BRADLEY LEGAL GROUP, P.A.            Phone: (954) 523-6160           Web: www.bradlegal.com
                                                  29
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 30 of 32




                  a.     using any SLIDING DOOR image, whether manipulated or not, on the

  Doors 22 website or in connection with the advertising, promotion or sale of Defendants’

  products and/or services in any manner;

                  b.     making any false or misleading descriptions of fact or representation of

  fact;

                  c.     misrepresenting the nature, characteristics, qualities or geographic origin

  of Defendants’ goods, services or commercial activities in commercial advertising and

  promotion;

                  d.     misrepresenting the nature, characteristics, qualities or geographic origin

  of SLIDING DOOR’s goods, services or commercial activities in commercial advertising and

  promotion;

                  e.     distributing, shipping/exporting, importing, displaying, advertising,

  marketing, promoting, or using any SLIDING DOOR Image in connection with the selling

  and/or offering to sell of any products by Defendants;

                  f.     violating the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §

  501.201 et seq. and otherwise assisting, aiding or abetting any other person or entity from

  violating thereof;

                  g.     using the WENGE trademark in connection with any of Defendants’

  products, or using any other trademark or service mark of SLIDING DOOR in connection with

  Defendants’ goods, services and/or commercial activities;

                  h.     filing any applications for registration of the WENGE trademark or any

  other trademark used by SLIDING DOOR;

                  i.     falsely designating the origin of Defendants’ products;


          BRADLEY LEGAL GROUP, P.A.           Phone: (954) 523-6160           Web: www.bradlegal.com
                                                  30
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 31 of 32




                 j.      unfairly competing with SLIDING DOOR in any manner whatsoever; and

                 k.      causing a likelihood of confusion or injury to SLIDING DOOR’s business

  reputation and goodwill;

         6.      That Defendants be directed to file with this Court and serve on SLIDING DOOR

  within thirty (30) days after the service of the injunction, a report, in writing, under oath, setting

  forth in detail the manner and form in which it has complied with the injunction pursuant to 15

  U.S.C. §1116 and the Court’s Injunction;

         7.      That Defendants be required to account to SLIDING DOOR for any and all

  profits derived by Defendants and all damages sustained by SLIDING DOOR by virtue of

  Defendants’ acts complained of herein;

         8.      That Defendants be ordered to pay over to SLIDING DOOR all monetary

  damages which SLIDING DOOR has sustained as a consequence of the acts complained of

  herein, subject to proof at trial, together with prejudgment and post-judgment interest;

         9.      That Defendants’ actions be deemed willful;

         10.     That this case be deemed exceptional and the amount of the damages be trebled,

  and the amount of profits be increased by as many times as the Court deems appropriate,

  pursuant to 15 U.S.C. § 1117;

         11.     That an award of reasonable costs, expenses and attorneys’ fees be awarded to

  SLIDING DOOR pursuant to at least 15 U.S.C. §1117 and Fla. Stat. § 501.2105;

         12.     That Defendants be required to deliver and destroy all devices, literature,

  advertising, products, website pages, social media pages, files, disks, drives goods and other

  unauthorized material containing one or more of the SLIDING DOOR images and/or bearing the

  WEGNE trademark or any confusingly similar trademark pursuant to 15 U.S.C. §1118;


       BRADLEY LEGAL GROUP, P.A.                Phone: (954) 523-6160           Web: www.bradlegal.com
                                                    31
Case 1:20-cv-22951-BB Document 1 Entered on FLSD Docket 07/16/2020 Page 32 of 32




         13.    That SLIDING DOOR be awarded restitution and disgorgement; and

         14.    That SLIDING DOOR be awarded such other and further relief and the Court

  may deem just.

  XI.    DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff THE SLIDING

  DOOR COMPANY hereby demands a trial by jury of all issues so triable.



                                             Respectfully submitted,

                                             BRADLEY LEGAL GROUP, P.A.


  Date: July 16, 2020                        By: _____/s/ John F. Bradley, Esq.______
                                                    Attorneys for Plaintiff
                                                    1217 East Broward Boulevard
                                                    Fort Lauderdale, FL 33301
                                                    Phone: (954) 523-6160
                                                    Email: jb@bradlegal.com




        BRADLEY LEGAL GROUP, P.A.          Phone: (954) 523-6160          Web: www.bradlegal.com
                                               32
